Case 6:18-cv-00774-TAD-CBW Document 27 Filed 06/27/19 Page 1 of 1 PageID #: 620




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

  ANTHONY L. CARMOUCHE                              *     CASE NO. 6:18-CV-0774

                                                    *
  VERSUS                                                  JUDGE TERRY A. DOUGHTY

  CIGNA HEALTH AND LIFE                                   MAG. JUDGE WHITEHURST
                                                    *
  INSURANCE COMPANY

                                            JUDGMENT

         Upon consideration,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion for

 Dismissal with Prejudice [Doc. No. 26] is hereby GRANTED. All claims that were or could

 have been asserted by, through, or on behalf of Anthony L. Carmouche against Defendant Cigna

 Health and Life Insurance Company, Life Insurance Company of North America, or Cigna

 Corporation are DISMISSED WITH PREJUDICE. Each party will bear its own costs and

 fees.   All relief not granted herein is expressly denied.

         Monroe, Louisiana, this 27th day of June, 2019.



                                                     ______________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
